Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000594
                                                         06-NOV-2013
                                                         11:27 AM


                            SCWC-12-0000594

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I

                            In the Matter of

              ROBERT EARL BEEKMAN, ANDREA WILSON, and
                 HAWAI'I STATE TEACHERS ASSOCIATION
                 Petitioners/Appellants-Appellants,
                                  and
     LAUPAHOEHOE COMMUNITY PUBLIC CHARTER SCHOOL, LAUPAHOEHOE
    ALUMNI/COMMUNITY ASSOCIATION, LAUPAHOEHOE COMMUNITY PUBLIC
       CHARTER SCHOOL INTERIM LOCAL SCHOOL BOARD (2011-029)
            Respondents/Appellants-Appellees/Appellees,
                                  and
              THE BOARD OF EDUCATION, STATE OF HAWAI'I
                Respondent/Agency-Appellee/Appellee,
                                 and
           STATE OF HAWAI'I, CHARTER SCHOOL REVIEW PANEL
               Respondent/Agency-Appellee/Appellee.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000594; CIV. NO. 12-1-0087)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioners/Appellants-Appellants’ Application for Writ


of Certiorari, filed on September 24, 2013, is hereby rejected. 


           DATED: Honolulu, Hawai'i, November 6, 2013.

  Herbert R. Takahashi,              /s/ Mark E. Recktenwald

  Rebecca L. Covert, and

  Davina W. Lam,                     /s/ Paula A. Nakayama

  for petitioners

                                     /s/ Simeon R. Acoba, Jr.

  Christopher P. Schlueter,

  Gary S. Suganuma,                  /s/ Sabrina S. McKenna

  Monica Morris, and

  Michelle M. L. Puu,                /s/ Richard W. Pollack

  for respondents